DETAILED ACTION
This action is responsive to the communication of 2/24/2021. Claims 1, 3-5, 7-9, 12-13 are pending and rejected.  Claims 2, 6, and 10-11 are cancelled. 

Priority
 	Applicant’s claim of priority to application 61/547,485 filed 10/14/2011 is acknowledged.

Information Disclosure Statement
	The information disclosure statement filed 2/24/2021 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  They were placed in the application file, but the information referred to therein has not been considered.  
	References CN107406094, CN107521449 and DE4328551 are not in English and no English equivalent was located.  The abstracts are inadequate to convey the relevance of the reference because the abstract may focus on elements not relevant to the instant case while the reference may possess matter relevant to the case omitted from the abstract.  As such, only the English language abstracts have been considered.  If these references were cited by a foreign patent office, the search report could satisfy the relevance requirement.  

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.  
 	Claim(s) 1 and 3-5 and 7-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Unno ‘256 (US20080287256) in view of Oguri et al. (US20110160969) in further view of Tabata et al. (US20070197336) wherein Unno ‘256 teaches: 
(re: cl 1) A method of controlling a continuously variable transmission of a vehicle, the vehicle including an engine (#10) operative to drive the continuously variable transmission (#21), the method including: controlling, by transmission control logic (abstract; ¶113; ¶16-Electronic Continuously Variable Transmission), 
the continuously variable transmission of the vehicle in a manual mode of operation, wherein in the manual mode of operation a plurality of indicated gear selections for the continuously variable transmission are selectable by the transmission control logic based on shift requests initiated with a shift request device (Fig. 6-different discrete ratios mapped onto the ECVT; ¶104; ¶108; ¶159; ¶113), 

receiving a first shift request from a shifter identifying (¶113-manually shifts from first to second gear by operator selection at the shifter) a variable gear ratio selection from the at least one variable gear ratio selection (¶9);
varying a gear ratio of the continuously variable transmission across the plurality of variable gear ratio values based on the selection of the variable gear ratio selection (¶113); 
receiving a second shift request from the shifter identifying a fixed gear ratio selection from the plurality of fixed gear ratio selections (¶114-manually shifts from fifth to fourth gear by operator selection at the shifter); and controlling the continuously variable transmission to the respective single gear ratio value associated with the fixed gear ratio selection in response to the receiving the second shift request (¶116 -117 –automatic MT mode CVT operating with discrete ratios).Unno ‘256 suggests: 
the plurality of indicated gears in the manual mode of operation includes both a plurality of fixed gear ratio selections  of the continuously variable transmission and to at least one variable gear ratio of the continuously variable transmission (¶113; ¶9 with Fig . 9/15 –continuous nonlinear rpm/velocity ratios ; Fig. 11,7,6-transitions between integral speeds)
each of the fixed gear ratios is characterized by a respective single gear ratio value, the at least one variable gear ratio having a variable gear ratio range varying between a minimum gear ratio and a maximum gear ratio (Gear ratios fig 6 & 7; ¶114; ¶117), and the each of minimum gear ratio and the maximum gear ratio of the variable gear ratio range is a greater ratio value than each of the respective single gear ratio value of all of the plurality of fixed gear ratios (Gear 
Oguri et al. teaches what Unno ‘256 lacks of: 
the plurality of indicated gears in the manual mode of operation includes both a plurality of fixed gear ratio selections of the continuously variable transmission and to at least one variable gear ratio of the continuously variable transmission (¶99-103; Fig. 3 and Fig. 7A/7B/7C continuous operator selected “intermediate" gear ratios in dotted lines between integral gears further delineated with decimal gear numbers such 2.3 and 2.7 representing ratios between 2 and 3 in Fig. 3).  
It would have been obvious at the time of the invention for Unno ‘256 to have a selection of ratios whilst in manual mode of both fixed and continuous ratios as Unno ‘256 does in automatic mode to accommodate flexibility of driver optimization of engine rpm yet a less driver taxing situation selection of having available a more traditional discrete ratios for driver greater familiarity with standard step ratios and reduction of driver selection error risk as suggested by Unno ‘256 and taught by Oguri et al..
Tabata et al. teaches what Unno ‘256 might lack:
(re: cl 1) each of the  plurality of fixed gear ratio selections is characterized by a respective single gear ratio value, the at least one variable gear ratio selection is characterized by a plurality of variable gear ratio values varying between a minimum gear ratio value and a maximum gear ratio value (Fig. 13-1.54:1 ; ¶113; ¶36), and the each of the plurality of variable gear ratio values of the at least one variable gear ratio selection is greater than each of the 
It would have been obvious at the time of the invention for Unno ‘256 to have a plurality of fixed gear ratios outside of the variable gear ratio range to avail oneself of the greater efficiencies of a planetary gear system over a variable gear system or more extreme gearing ratios available as taught by Tabata et al..

Unno '256 teaches:
(re: cl 3) wherein each of the plurality of fixed gear ratio selections corresponds to a different fixed gear ratio value (¶113; fig. 6);
(re: cl 4) (wherein an output speed of the continuously variable transmission for any of the plurality of fixed gear ratio selections is greater than the output speed of the continuously variable transmission across the plurality of variable gear ratio values for a same engine speed (¶113; fig. 6; fig 3). 
(re: cl 5) A vehicle including: a chassis; 
a ground engaging mechanism configured to support the chassis (#1; ¶71; #3); 
an engine (#10) supported by the chassis; 

at least one controller configured to control the gear ratio of the continuously variable transmission in a manual mode of operation (#55; ¶113; fig. 6; ¶179); 
and a shift request device in communication with the at least one controller, wherein in the manual mode of operation a plurality of indicated gear selections  are selectable by the at least one controller based on shift requests initiated with the shift request device (¶113; #41), 
the plurality of indicated gears having a plurality of fixed gear ratios of the continuously 
wherein in response to receiving a first shift request identifying a variable gear ratio selection from the at least one variable gear ratio selection, the at least one controller is configured to vary a gear ratio of the continuously variable transmission across the plurality of variable gear ratio values, (¶113-manually shifts from first to second gear by operator selection at the shifter; fig. 6), 
and wherein, in response to receiving a second shift request identifying a ((¶114-manually shifts from fifth to fourth gear by operator selection at the shifter; fig. 6) fixed gear ratio selection from the plurality of fixed gear ratio selections, the at least one controller is configured to control the continuously variable transmission to the respective single gear ratio value associated with the fixed gear ratio selection (¶113; Fig. 6-different discrete ratios mapped onto the ECVT; ¶16-Electronic Continuously Variable Transmission). 
Unno ‘256 suggests: 
(re: cl 5) the plurality of indicated gears in the manual mode of operation includes both a plurality of fixed gear ratios of the continuously variable transmission and to at least one variable 
each of the fixed gear ratios is characterized by a respective single gear ratio value,  the at least one variable gear ratio having a variable gear ratio range varying between a minimum gear ratio and maximum gear ratio (Gear ratios fig 6 & 7; ¶114; ¶117), and  each of the minimum gear ratio and the maximum gear ratio of the variable gear ratio range is a greater ratio value than each of the respective single gear ratio value of each of  the plurality of fixed gear ratios (Gear ratios fig 6 & 7; ¶114; ¶117) while operating in the manual mode of operation (Unno et al. ‘256 teaches a Manual mode “MT” in which simulated manual fixed gears are operated with via the CVT. Unno et al. ‘256 graphical illustrates the CVT has more dynamic range than the individual steps -fig 6,15).  
Oguri et al. teaches what Unno ‘256 lacks of: 
the plurality of indicated gear selections  in the manual mode of operation includes both a plurality of fixed gear ratio selections of the continuously variable transmission and to at least one variable gear ratio selections of the continuously variable transmission 
(¶99-103; Fig. 3 and Fig. 7A/7B/7C continuous operator selected “intermediate" gear ratios in dotted lines between integral gears further delineated with decimal gear numbers such 2.3 and 2.7 representing ratios between 2 and 3 in Fig. 3). 
It would have been obvious at the time of the invention for Unno ‘256 to have a selection of ratios whilst in manual mode of both fixed and continuous ratios as Unno ‘256 does in automatic mode to accommodate flexibility of driver optimization of engine rpm yet a less driver taxing situation selection of having available a more traditional discrete ratios for driver greater 
Tabata et al. teaches what Unno ‘256 might lack of:
(re: cl 5) each of the plurality of fixed gear ratio selections is characterized by a respective single gear ratio value,  the at least one variable gear ratio selection is characterized by plurality of variable gear ratio values varying between a minimum gear ratio value and maximum gear ratio value (Fig. 13-1.54:1 ; ¶113; ¶36), and each of the plurality of variable gear ratio values of the at least one variable gear ratio selection is greater than each of the respective single gear ratio value of each of  the plurality of fixed gear ratio selections (Fig. 13-3.977:1 High vs Low with 3.977> 1.54; ¶113 ; ¶44). (Likewise, Tabata et al. teaches operating in stepped manual modes (par125). And Tabata et al. teaches a CVT range spanning the individual fixed manual simulated steps (par 119, 39) while operating in the manual mode of operation (teaches operating in stepped manual modes-¶125, and Tabata et al. teaches a CVT range spanning the individual fixed manual simulated steps (¶119, ¶39).
It would have been obvious at the time of the invention for Unno ‘256 to have a plurality of fixed gear ratios outside of the variable gear ratio range to avail oneself of the greater efficiencies of a planetary gear system over a variable gear system or more extreme gearing ratios available as taught by Tabata et al..

Unno '256 teaches:
(re: cl 7) wherein each of the plurality of fix gear ratio elections corresponds to a different fixed gear ratio value (¶113; fig. 6). 

(re: cl 9) wherein the shift request device includes an upshift device for increasing the plurality of indicated gear selections and a downshift device for decreasing the plurality of indicated gear selections (¶114; #42; ¶159).
 
Oguri et al. teaches what Unno ‘256 lacks of: 
(re: cl 12) wherein at least one of the upshift device and the downshift device includes a paddle shifting member (¶220).   
	It would have been obvious at the time of the invention for Unno ‘256 to use a paddle as an up-down shift member as it provides an operator with the ability to shift without moving the hands away from the steering controls as taught by Oguri et al..

Unno ‘256 teaches:
(re: cl 13) The shifting device includes a separate first member element for upshifting and a second member for downshifting (#41 vs. #42 fig 2).  
Oguri et al. teaches what Unno ‘256 lacks of:
(re: cl 13) that the shifting members are part of a paddle (¶220).    
It would have been obvious at the time of the invention for Unno ‘256 to use a paddle as an up-down shift member as it provides an operator with the ability to shift without moving the hands away from the steering controls as taught by Oguri et al..

Response to Amendments/Arguments
	Applicant’s amendment is insufficient and arguments unpersuasive in overcoming the prior art rejections.  Unno et al. ‘256 teaches; receiving a first shift request from a shifter identifying (¶113-manually shifts from first to second gear by operator selection at the shifter) a variable gear ratio selection from the at least one variable gear ratio selection (¶9);
receiving a second shift request from the shifter identifying a fixed gear ratio selection from the plurality of fixed gear ratio selections (¶114-manually shifts from fifth to fourth gear by operator selection at the shifter).  Unno et al. ‘256 is using a shifter operated by the operator to manually shift gears while the transmission is in Manual mode “MT”. 
Applicant argues in claim 1 that because Tabata et al. uses a CVT either in a continuous mode or in stepped mode in which the CVT is mimicking a discretely stepped gearbox, the variable gear ratio is not operating as a variable transmission and therefore cannot have a value greater than the individual steps. The CVT has a span of gear ratios and just because it is operating in a mode to mimick a discretely stepped gearbox, the CVT’s entire span of ratios is what is being compared to each of the individual steps between the mimicked discrete steps. Regarding claim 5: Oguri et al. teaches a manual mode of operating the CVT (¶99). In this mode, Oguri is using a CVT to mimick a fixed discrete ratio gearbox. Fig. 3 shows the engine speed and vehicle speed relationship. Each of the number ascending lines have a slope which corresponds to a discrete gear ratio for that mimicked discrete fixed gear ratio. Tabata et al. teaches a CVT that has ratios that span the entire range between discrete ratios. Fig. 13 shows the CVT having a gear ratio at its highest 3.977 times as low as the lowest gear ratio. The Fig. also shows the highest ratiometric step between gears at 1.54:1. Therefor the CVT has a dynamic 
Further-claim 5 applicant argues is amended-but neither lists the claim as currently amended in the status indicator nor including markups nor deletions as proscribed per rule 121 obscuring where the argued changes to the claim are.  If applicant has amended claim 5 he should identify where he has amended the claim.  


Conclusion
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.  The examiner can normally be reached on Mon,Tues,Fri.. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/M.E.B/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655